Case 2:17-cv-07639-SJO-KS Document 624-6 Filed 12/23/19 Page 1 of 6 Page ID
                                #:27902




                   EXHIBIT 1
Case 2:17-cv-07639-SJO-KS Document 624-6 Filed 12/23/19 Page 2 of 6 Page ID
                                #:27903


 1 Morgan Chu (SBN 70446)                      Jeffrey I. Weinberger (SBN 56214)
   mchu@irell.com                              jeffrey.weinberger@mto.com
 2 Alan J. Heinrich (SBN 212782)               Ted Dane (SBN 143195)
   aheinrich@irell.com                         ted.dane@mto.com
 3 C. Maclain Wells (SBN 221609)               Garth T. Vincent (SBN 146574)
   mwells@irell.com                            garth.vincent@mto.com
 4 Elizabeth C. Tuan (SBN 295020)              Blanca F. Young (SBN 217533)
   etuan@irell.com                             blanca.young@mto.com
 5 IRELL & MANELLA LLP                         Peter E. Gratzinger (SBN 228764)
   1800 Avenue of the Stars, Suite 900         peter.gratzinger@mto.com
 6 Los Angeles, California 90067-4276          Adam R. Lawton (SBN 252546)
   Telephone: (310) 277-1010                   adam.lawton@mto.com
 7 Facsimile: (310) 203-7199                   MUNGER, TOLLES & OLSON LLP
                                               350 South Grand Avenue, 50th Floor
 8 Andrea W. Jeffries (SBN 183408)             Los Angeles, CA 90071-3426
   ajeffries@jonesday.com                      Telephone: (213) 683-9100
 9 Luke J. Burton (SBN 301247)                 Facsimile: (213) 687-3702
   Lburton@jonesday.com
10 JONES DAY                                   Geoffrey D. Biegler (SBN 290040)
   555 South Flower Street, Fiftieth Floor     biegler@fr.com
11 Los Angeles, CA 90071                       Grant T. Rice (Pro Hac Vice)
   Telephone: (213) 489-3939                   rice@fr.com
12 Facsimile: (213) 243-2539                   FISH & RICHARDSON P.C.
                                               12390 El Camino Real
13 Attorneys for Plaintiffs                    San Diego, CA 92130
   JUNO THERAPEUTICS, INC. and                 Telephone: (858) 678-5070
14 SLOAN KETTERING INSTITUTE                   Facsimile: (858) 678-5099
15 FOR CANCER RESEARCH                         Attorneys for Defendant-
                                               Counterclaimant
16 [List of counsel continued to next page]    KITE PHARMA, INC.
17
18                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
19                            WESTERN DIVISION
20
   JUNO THERAPEUTICS, INC. and                Case No. 2:17-cv-07639-SJO-KSx
21 SLOAN KETTERING INSTITUTE
   FOR CANCER RESEARCH,                       STIPULATION RE: ENTRY OF
22                                            JUDGMENT AND POST-TRIAL
            Plaintiffs,                       BRIEFING SCHEDULE
23
        v.                                    Before: The Hon. S. James Otero
24
   KITE PHARMA, INC.,                         Courtroom: 10C
25
            Defendant.
26 AND RELATED COUNTERCLAIMS
27
28
                                                               STIPULATION RE: ENTRY OF JUDGMENT
                                                                AND POST-TRIAL BRIEFING SCHEDULE
                                                                        Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-6 Filed 12/23/19 Page 3 of 6 Page ID
                                #:27904


 1 Rebecca Carson (SBN 254105)
   rcarson@irell.com
 2 Ingrid M. H. Petersen (SBN 313927)
   ipetersen@irell.com
 3 IRELL & MANELLA LLP
   840 Newport Center Drive, Suite 400
 4 Newport Beach, CA 92660
 5 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
 6
   Christopher J. Harnett (Pro Hac Vice)
 7 charnett@jonesday.com
   Sarah A. Geers (Pro Hac Vice)
 8 sgeers@jonesday.com
   Kevin V. McCarthy (Pro Hac Vice)
 9 kmccarthy@jonesday.com
   JONES DAY
10 250 Vesey Street
11 New   York, NY 10281-1047
   Telephone: (212) 326-3939
12 Facsimile: (212) 755-7306
13 Jennifer L. Swize (Pro Hac Vice)
   jswize@jonesday.com
14 JONES DAY
   51 Louisiana Avenue, N.W.
15 Washington, DC 20001-2113
   Telephone: (202) 879-3939
16 Facsimile: (202) 626-1700
17 John M. Michalik (Pro Hac Vice)
18 jmichalik@jonesday.com
   JONES DAY
19 77 West Wacker Drive, Suite 3500
   Chicago, IL 60601-1692
20 Telephone: (312) 782-3939
   Facsimile: (312) 782-8585
21
   Attorneys for Plaintiffs
22 JUNO THERAPEUTICS, INC. and
   SLOAN KETTERING INSTITUTE
23 FOR CANCER RESEARCH
24
25
26
27
28
                                                           STIPULATION RE: ENTRY OF JUDGMENT
                                                            AND POST-TRIAL BRIEFING SCHEDULE
                                                                    Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-6 Filed 12/23/19 Page 4 of 6 Page ID
                                #:27905


 1         The parties hereby stipulate and agree to the following procedure regarding
 2 post-trial proceedings in the above-captioned case, and request that the Court enter
 3 the attached agreed-upon judgment and order a post-trial briefing schedule such that:
 4         1.    Judgment be entered in the form of the attached Proposed Judgment On
 5 December 13, 2019 Jury Verdict.
 6         2.    Plaintiffs shall submit one consolidated post-trial motion addressing the
 7 following issues: (1) recovery of attorneys’ fees; (2) enhanced damages under 35
 8 U.S.C. § 284; (3) supplemental damages; (4) ongoing royalties; and (5) pre- and post-
 9 judgment interest. Plaintiffs shall submit this consolidated motion, which shall be
10 accompanied by a brief not to exceed 30 pages, by 35 days after the jury verdict.
11 Kite’s response, which shall not exceed 30 pages, shall be filed by 14 days after the
12 filing of Plaintiffs’ motion. Plaintiffs may file a reply of up to 15 pages by 7 days
13 after the filing of Kite’s response.
14         3.    Kite shall submit one consolidated post-trial motion for judgment as a
15 matter of law or a new trial.          Kite shall submit this motion, which shall be
16 accompanied by a brief not to exceed 30 pages, by 35 days after the jury verdict.
17 Plaintiffs’ response, which shall not exceed 30 pages, shall be filed by 14 days after
18 the filing of Kite’s motion. Kite may file a reply of up to 15 pages by 7 days after the
19 filing of Plaintiffs’ response.
20         4.    The date designated for a hearing on any of the post-trial motions
21 described in the above Paragraphs 2-3 shall be 21 days after the date the response is
22 due or the next available hearing date thereafter.
23         5.    The judgment described in the above Paragraph 1 is subject to
24 amendment or alteration in accordance with the Court’s rulings on the parties’ post-
25 trial briefing described in the above Paragraphs 2-3, and nothing in the above
26 Paragraph 1 shall be construed as any party waiving or forfeiting its ability to seek
27 any relief described in the above Paragraphs 2-3.
28
                                                                  STIPULATION RE: ENTRY OF JUDGMENT
                                                                   AND POST-TRIAL BRIEFING SCHEDULE
                                             -1-                           Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-6 Filed 12/23/19 Page 5 of 6 Page ID
                                #:27906


 1        6.     Nothing in the above Paragraphs 1-5 shall be construed as any party
 2 conceding that any relief requested by another party in post-trial briefing is warranted.
 3
 4 DATED: December __, 2019              JONES DAY
 5
 6
                                         By:        /s/ DRAFT
 7
                                              Andrea W. Jeffries
 8                                       Attorneys for Plaintiffs-Counterdefendants
 9                                       JUNO THERAPEUTICS, INC. AND
                                         SLOAN KETTERING INSTITTUE FOR
10                                       CANCER RESEARCH
11
12 DATED: December __, 2019              MUNGER, TOLLES & OLSON LLP
13
14
                                         By:         /s/ DRAFT
15
16                                       Attorneys for Defendant-Counterclaimant
17                                       KITE PHARMA, INC.

18
19
20
21                                    ATTESTATION
22        Pursuant to Civil L.R. 5-4.3.4(a)(2), I certify that all other signatories listed,
23 and on whose behalf this filing is submitted, concur in the filing’s content and have
24 authorized the filing.
25
26                                                 /s/ DRAFT
                                                   Andrea W. Jeffries
27
28
                                                                  STIPULATION RE: ENTRY OF JUDGMENT
                                                                   AND POST-TRIAL BRIEFING SCHEDULE
                                            -2-                            Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-6 Filed 12/23/19 Page 6 of 6 Page ID
                                #:27907


 1                           CERTIFICATE OF SERVICE
 2        A copy of the foregoing document was electronically filed with the Court this
 3 __th day of December, 2019. Notice of this filing will be sent by operation of the
 4 Court’s electronic filing system. Parties may access this filing through the Court’s
 5 system.
 6                                              /s/ DRAFT
                                                Andrea W. Jeffries
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               STIPULATION RE: ENTRY OF JUDGMENT
                                                                AND POST-TRIAL BRIEFING SCHEDULE
                                          -3-                           Case No. 2:17-cv-07639-SJO-KSx
